                                                                                          FILED
                                                                                          CLERK
 UNITED STATES DISTRICT COURT                                                  10:19 am, Jun 18, 2019
 EASTERN DISTRICT OF NEW YORK                                                      U.S. DISTRICT COURT
 ---------------------------------------------------------X                   EASTERN DISTRICT OF NEW YORK
 TRUSTEES OF THE LOCAL 138, 138A &                                                 LONG ISLAND OFFICE
 138B INTERNATIONAL UNION OF
 OPERATING ENGINEERS WELFARE FUND,                            MEMORANDUM OF
 ANNUITY FUND, LEGAL FUND,                                    DECISION & ORDER
 VACATION FUND, APPRENTICESHIP                                2:17-cv-04651 (ADS) (AYS)
 TRAINING FUND, and TRUSTEES OF THE
 CENTRAL PENSION FUND OF THE
 INTERNATIONAL UNION OF OPERATING
 ENGINEERS,

                           Plaintiffs,

                  -against-

 CARLO LIZZA & SONS PAVING INC.,

                            Defendants.
 ---------------------------------------------------------X

APPEARANCES:

Pitta LLP
Co-Counsel for the Plaintiffs
120 Broaway, 28th Floor
New York, NY 10271
       By:   Joseph Michael Bonomo, Esq.,
             Michael Bauman, Esq., Of Counsel.

DeCotiis, Fitzpatrick, Cole & Giblin LLP
Co-Counsel for the Plaintiffs
Glenpointe Centre West
500 Frank W. Burr Boulevard
Teaneck, NJ 07666
       By:    Vipin Pallickathu Varghese, Esq., Of Counsel.

SPATT, District Judge:

        On August 8, 2017, the Plaintiffs brought this action pursuant to sections 502(a)(3) and

515 of the Employee Retirement Income Security Act, as amended (“ERISA”), 29 U.S.C. §§

1132(a)(3), 1145, and section 301 of the Labor Management Relations Act, 29 U.S.C. § 185,

                                                        1
(“LMRA”), to recover unpaid and delinquent benefit fund contributions, for injunctive and other

equitable relief, and for breach of contract.

       On August 24, 2018, the Clerk of the Court issued a Certificate of Default, pursuant to Rule

55(a) of the Federal Rules of Civil Procedure.

       On October 31, 2018, the Plaintiffs moved for a default judgment against the Defendant.

       On November 5, 2018, the Court referred the motion to United States Magistrate Judge

Anne Y. Shields for a Report and Recommendation as to as to whether the motion for default

judgment should be granted, and if so, what relief, if any, should be awarded.

       On May 28, 2019, Judge Shields issued a Report and Recommendation (“R&R”)

recommending as follows:

       (1) a default judgment is warranted and should be GRANTED against Defendant
       Carlos Lizza & Sons Paving Inc.;
       (2) Plaintiffs’ request of $149,190.28 for unpaid contributions be GRANTED;
       (3) Plaintiffs’ request of $15,543.55 for interest on unpaid contributions be
       GRANTED;
       (4) Plaintiffs’ request of $29,838.06 for liquidated damages be GRANTED;
       (5) Plaintiffs’ request for attorneys’ fees of $4,945 be GRANTED; and
       (6) Plaintiffs be awarded a total of $10.35 in other costs.

ECF 35 at 5.

       The Plaintiffs filed proof of service on May 29, 2019.

       It has been more than fourteen days since the service of the R&R, and the parties have not

filed objections.

       As such, pursuant to 28 U.S.C. § 636(b) and Federal Rule of Civil Procedure 72, this Court

has reviewed the R&R for clear error, and finding none, now concurs in both its reasoning and its

result. See Coburn v. P.N. Fin., No. 13-CV-1006 (ADS) (SIL), 2015 WL 520346, at *1 (E.D.N.Y.

Feb. 9, 2015) (reviewing Report and Recommendation without objections for clear error).


                                                 2
       Accordingly, the R&R is adopted in its entirety. The Plaintiffs’ motion for default judgment

is granted. The Plaintiffs are awarded damages, attorney’s fees and costs in the amounts set out in

the R&R.


 SO ORDERED.

 Dated: Central Islip, New York

        June 18, 2019

                                                     ___/s/ Arthur D. Spatt_______

                                                       ARTHUR D. SPATT

                                                    United States District Judge




                                                3
